Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 15/859,919 filed on 1/15/2021. 
Status of Claims
Claims 1-9 and 15-20 are currently pending and have been rejected as follows. 
Response to Amendments
New rejections under 35 U.S.C. 103 are issued below.
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are not persuasive to overcome the rejections.
Applicant argues on p. 10-12 that Bent does not disclose at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; and at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module because Bent does not appreciate the benefits recognized in paragraph 66 of the applicant’s specification. Examiner respectfully disagrees. While Bent’s disclosure may not explicitly recognize the ordered advantages recited in paragraph 66 of applicant’s disclosure, Bent’s mappings teach the claimed limitations (see figures 1 and 3). Applicant’s remaining prior art arguments are moot in light of the newly cited Smith reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 USC 103 as being unpatentable over the teachings of
Chevalier et al, US Publication No. 2015/0127565 A1, hereinafter Chevalier in view of
Bent et al, US Publication No. 2019/0103192 A1, hereinafter Bent in further view of
Smith et al, US Publication No. 2019/0349426 A1, hereinafter Smith. As per,
Claim 1
Chevalier teaches
A system configured to implement a method for multiparty collaboration, the system comprising: 
a network; (Chevalier fig. 17)
[…]
receive a service request from the at least one client device; (Chevalier fig. 99 noting the user input device; [0197] “a request to provide job information may be received at 505. In one embodiment, such a job information request may be received as a result of a job search query initiated by a candidate.”)
determine a skill set corresponding to the service request; (Chevalier [0198] “The candidate's job skills, affiliations and contacts may be determined at 510,515, and 520, respectively”)
perform a query based on at least one skill of the skill set; 1005(Chevalier [0150] “The candidate […] may utilize the SNIP to search for a job, and, if there were no contact information, would be presented with jobs "Job 1", "Job 2", and "Job 3", in that order (e.g., based on relevance matching of candidate skills to job prerequisites).”)
receive a result set based on the service request; (Chevalier [0202] “in response to a search query, the candidate may be presented with ten most relevant jobs as determined by the job relevancy formula”)
and generate a computerized response to the service request, wherein the result set includes one or more profile entries corresponding to the at least one skill.  (Chevalier [0201] “The candidate's job skills, affiliations, contacts, endorsements, recommendations, and/or the like may be analyzed to determine relevant jobs at 525;” [0202] “Information regarding relevant jobs may be provided to the candidate at 530”)
Chevalier does not explicitly teach
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; 
and at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; 
and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, 
wherein the networking constructs are selected from the group consisting of: Cwind service chains, hashgraph chains, and blockchains, 
and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; 
and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with 
and the collaboration server connected to the network and being configured to:
Bent however in the analogous art of collaboration platforms teaches
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; (Bent fig. 1 noting the user interface and hyperledger fabric)
and at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; (Bent fig. 3 noting the blockchain layer mapped to the crypto module)
and the collaboration server connected to the network and being configured to: (Bent [0077] “the systems and methods involve a healthcare blockchain. As with other databases implemented via blockchain architecture, the healthcare blockchain is a cryptographic, distributed, verifiable, shared, and immutable structure;” [0088] “The database may be maintained at a central server or, alternatively, also in a distributed manner such as a blockchain architecture. In embodiments, the database of healthcare workers is maintained as data on the healthcare blockchain and is verifiable by all nodes and users of the blockchain.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform to include using a hyperledger interface and a crypto module in view of Bent in an effort to provide an immutable and distributed ledger (see Bent ¶ [0059] & MPEP 2143G).
Smith however in the analogous art of collaboration platforms teaches
and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, (Smith 
wherein the networking constructs are selected from the group consisting of: Cwind service chains, hashgraph chains, and blockchains, (Smith [0335] “A distributed schema library may be formed using the blockchain 610 by supplying a transaction 612 registering the object type identifier, e.g., gid, with the composite object definition” noting the network constructed using a blockchain)
and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; (Smith fig. 164 noting the creation of a block chain database, blockchain content and storing content in the blockchain; [0870] “After purchase, the consumer, or other entities, may wish to perform a traceability check on the product. For example, the traceability record may be accessed to determine an origin of a contamination in the product. At block 11876, a determination is made as to whether a traceability check has been requested. If so, at block 11878 the record key is accessed. At block 11880, this may be performed by obtaining the record key from an IoT device on the packaging or shipping container, or accessing the data 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
a product) 
and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content; (Smith [0476] “Code 3010 may be included to direct the processor 902 to maintain a blockchain 3014, for example, committing transaction to a chain history, forwarding transaction changes to other IoT devices, or validating changes from other IoT devices, among others;” [0870] “This process may involve a cyclic redundancy check of the full key, an XOR of the individual record keys with a check for zero to denote validity;” [01313] “The device may generate keys to indicate an origin of a packet sent from the device. The 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform and Bent’s hyperledger fabric to include using a distributed network of computers and a blockchain to record and index transactions in view of Smith in an effort to provide an immutable record and increase the difficulty for a malicious attacker (see Smith ¶ [1364] & MPEP 2143G).
Claim 2
Chevalier teaches
wherein the collaboration server is further configured to sort the result set based on ranking 1010criteria.  (Chevalier [0150] “the SMP may utilize social information (e.g., including social network data, location data, news and social media data, and/or the like) regarding the candidate and the recruiter to adjust relevance ranking of the presented jobs.”)
Claim 3
Chevalier teaches
wherein the ranking criteria includes a number of social media followers of an account associated with one of the one or more profile entries. (Chevalier [0198] “such information may be retrieved based on the candidate's unique ID (UID) via an API call to a social data source (e.g., via Facebook API calls);” [0201] “relevant jobs may be determined based on the number of the candidate's connections”)
1015Claim 4Claim 4
Chevalier teaches
wherein the ranking criteria includes a previous employer of an account associated with one of the one or more profile entries.  (Chevalier [0162] “Social network information may also include data regarding a user's affiliations with companies (e.g., previous and/or current
employers”)

Chevalier teaches
wherein the ranking criteria includes a number of projects 1020associated with an account associated with one of the one or more profile entries.  (Chevalier [0151] “The SMP 205 may analyze information regarding the social networks of the various parties 210, 215, 220, 225 and other information (e.g., match between candidate's […] experiences”)
Claim 6
Chevalier teaches
wherein a same party that initiated the service request is configured to: generate an offer for a service or product; (Chevalier [0216] “Data regarding the group may be analyzed to determine a relevant offer at 625”)
and send the offer to an account associated with a profile of the one or more 1025profile entries.  (Chevalier [0218] “the offer may be provided via a Facebook API call”)
Claim 7
Chevalier teaches
wherein the same party that initiated the service request is configured to receive an acceptance for the offer from the account associated with the profile of the one or more profile entries.  (Chevalier [0234] “Acceptances may be conditioned on activation of the offer.”)
Claim 8
Chevalier teaches
wherein account associated with the profile of the one or more profile entries is configured to receive a rating for the service or product.  (Chevalier [0386] “a user may opt to "rate this job" 4843 of FIG. 48 by right-clicking on an experienced state and be presented with a rating widget 5340 where they may confirm how bad or good an experience was 5340”)
Claim 9

further comprising a database configured to store the rating. (Chevalier [0386] “user may decide to provide comments about a job or experience through a text box 5350, the contents of which may be saved to the APT database”)

Claims 15-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Chevalier in view of Bent in further view of Smith in further view of
Silverstein et al, US Publication No. 2016/0188682 A1, hereinafter Silverstein. As per
Claim 15
Chevalier teaches
A system configured to implement a method for graphically indicating search result relevance, the system comprising: 
a network; (Chevalier fig. 17)
[…]
perform a search based on a received search query from the at least one client device; (Chevalier fig. 99 noting the user input device; [0150] “The candidate […] may utilize the SNIP to search for a job, and, if there were no contact information, would be presented with jobs "Job 1", "Job 2", and "Job 3", in that order (e.g., based on relevance matching of candidate skills to job prerequisites).”)
receive a result set based on the search query;  1055(Chevalier [0202] “in response to a search query, the candidate may be presented with ten most relevant jobs as determined by the job relevancy formula”)
classify the result set by category; (Chevalier [0355] “a iteration-wise approach allows a seeker to identify a starting state in any number of ways as has already been discussed in FIG. 26 ( e.g., identifying a category 4709, and zooming into a related state 4712, and making selections 4714 of FIG. 47 to add a selected state to a path 4841, 4846 of 
rank the result set by relevance; (Chevalier [0150] “the SMP may utilize social information (e.g., including social network data, location data, news and social media data, and/or the like) regarding the candidate and the recruiter to adjust relevance ranking of the presented jobs.”) 
and render, on a user interface of the at least one client device a graphical display comprising a plurality of circular shaped graphical elements, wherein each circular shaped graphical element of […] corresponds to a result of the result set.  33(Chevalier fig. 3E; [0148] “This home page may display jobs a user might be interested in and/or jobs that his/her contacts may have posted. These may be displayed in the order of potential relevancy for the user, the most recent postings and/or the like;” [0202] “Information regarding relevant jobs may be provided to the candidate at 530.” Noting the display of jobs representative of a plurality of graphical elements)
Chevalier does not explicitly teach
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; and the collaboration server connected to the network and being configured to: 
[…] the plurality of circular shaped graphical elements
Bent however in the analogous art of collaboration platforms teaches
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; at least one module implemented via software executing on a collaboration server or the at least one client device, user interface and hyperledger fabric; fig. 3 noting the blockchain layer mapped to the crypto module; [0077] “the systems and methods involve a healthcare blockchain. As with other databases implemented via blockchain architecture, the healthcare blockchain is a cryptographic, distributed, verifiable, shared, and immutable structure;” [0088] “The database may be maintained at a central server or, alternatively, also in a distributed manner such as a blockchain architecture. In embodiments, the database of healthcare workers is maintained as data on the healthcare blockchain and is verifiable by all nodes and users of the blockchain.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform to include using a hyperledger interface and a crypto module in view of Bent in an effort to provide an immutable and distributed ledger (see Bent ¶ [0059] & MPEP 2143G).
Smith however in the analogous art of collaboration platforms teaches
and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, (Smith [0314] “In these networks, the number of interconnections provide substantial redundancy, allowing communications to be maintained, even with the loss of a number of IoT devices” noting the substantial redundancy and communications maintained even with the loss of a number of IoT devices mapped to the  redundancy with no single point of failure)
wherein the networking constructs are selected from the group consisting of: Cwind service chains, hashgraph chains, and blockchains, (Smith [0335] “A distributed schema library may be formed using the blockchain 610 by supplying a transaction 612 registering the object type identifier, 
and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; (Smith fig. 164 noting the creation of a block chain database, blockchain content and storing content in the blockchain; [0870] “After purchase, the consumer, or other entities, may wish to perform a traceability check on the product. For example, the traceability record may be accessed to determine an origin of a contamination in the product. At block 11876, a determination is made as to whether a traceability check has been requested. If so, at block 11878 the record key is accessed. At block 11880, this may be performed by obtaining the record key from an IoT device on the packaging or shipping container, or accessing the data 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
a product) 
and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content; (Smith [0476] “Code 3010 may be included to direct the processor 902 to maintain a blockchain 3014, for example, committing transaction to a chain history, forwarding transaction changes to other IoT devices, or validating changes from other IoT devices, among others;” [0870] “This process may involve a cyclic redundancy check of the full key, an XOR of the individual record keys with a check for zero to denote validity;” [01313] “The device may generate keys to indicate an origin of a packet sent from the device. The 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform and Bent’s hyperledger fabric to include using a distributed network of computers and a blockchain to record and index transactions in view of Smith in an effort to provide an immutable record and increase the difficulty for a malicious attacker (see Smith ¶ [1364] & MPEP 2143G).
Silverstein however in the analogous art of service collaboration teaches
[…] the plurality of circular shaped graphical elements (Silverstein fig. 44 noting the plurality of circular shaped graphical elements)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform, Bent’s hyperledger fabric and Smith’s distributed network of computer and blockchain to include a plurality of circular shaped graphical elements in view of Silverstein in an effort to provide the most effective presentation of information (see Silverstein ¶ [0240] & MPEP 2143G).
Claim 16
Chevalier teaches
wherein a size of each circular shaped graphical element of […] is based on relevance.  (Chevalier fig. 3E; [0461] “The sponsor is also able to see what the current key term element is from the base data entry 7782 ( e.g., whether the advertisement will emphasize a job title, salary, location or other element as the advertisement key word)” noting the emphasis of a term representative of a size based on relevance.) (Silverstein fig. 44; [0382] “Case 2 shows a set of skills data containing name and expertise values, where circle size represents level of experience”)
Chevalier / Bent / Smith do not explicitly teach
[…] the plurality of circular shaped graphical elements […]
Silverstein however in the analogous art of service collaboration teaches
[…] the plurality of circular shaped graphical elements (Silverstein fig. 44 noting the plurality of circular shaped graphical elements)
The rationales to modify/combine the teachings of Chevalier / Bent / Smith with/and the teachings of Silverstein are presented in the examining of claim 15 and incorporated herein.
Claim 17
Chevalier teaches
wherein a color of each circular shaped graphical element 1065 of […] is based on category.  (Chevalier fig. 3E; [0155] “The candidate may be represented in the people network by a white circle;” [0158] “The recruiter may be represented in the people network by a black circle” noting the different colors to show the type of user.) (Silverstein fig. 44; [0077] “Users may choose different infographic visualizations of the same underlying data and can change particular visual aspects, such as layout, font style and color palette, to instantly produce different visual presentations”)
Chevalier / Bent do not explicitly teach
 […] the plurality of circular shaped graphical elements […]
Silverstein however in the analogous art of service collaboration teaches
[…] the plurality of circular shaped graphical elements (Silverstein fig. 44 noting the plurality of circular shaped graphical elements)
The rationales to modify/combine the teachings of Chevalier / Bent / Smith with/and the teachings of Silverstein are presented in the examining of claim 15 and incorporated herein.
Claim 18
Chevalier teaches
wherein each circular shaped graphical element of […], upon selection, renders a text label of a current item.  (Chevalier [0685] “One such mechanism would be to format the data using an XML markup and associated schema that provides tags identifying the relevant information.” Noting the tags representative of a text label.) (Silverstein fig. 44; [0294] “the system provides the ability to sort and/or filter candidates into any 
Chevalier / Bent / Smith do not explicitly teach
[…] the plurality of circular shaped graphical elements […]
Silverstein however in the analogous art of service collaboration teaches
[…] the plurality of circular shaped graphical elements (Silverstein fig. 44 noting the plurality of circular shaped graphical elements)
The rationales to modify/combine the teachings of Chevalier / Bent / Smith with/and the teachings of Silverstein are presented in the examining of claim 15 and incorporated herein.
1070Claim Claim 19
Chevalier teaches
wherein each circular shaped graphical element of […], upon selection, renders a text label of a related item in a corresponding segment.  (Chevalier [0685] “The Job Listing Tracking Extension uses the extracted terms to initiate a search for similar jobs, the results of which are provided to the applicant, for example, jobs from the same employer, same area, same job description, or a combination of these.” Noting the extracted terms representative of the text label.) (Silverstein fig. 44; [0294] “the system provides the ability to sort and/or filter candidates into any number of user configurable buckets, each accompanied by a label and control (e.g., button).”)
Chevalier / Bent / Smith do not explicitly teach
[…] the plurality of circular shaped graphical elements […]
Silverstein however in the analogous art of service collaboration teaches
[…] the plurality of circular shaped graphical elements (Silverstein fig. 44 noting the plurality of circular shaped graphical elements)
The rationales to modify/combine the teachings of Chevalier / Bent / Smith with/and the teachings of Silverstein are presented in the examining of claim 15 and incorporated herein.
Claim 20

wherein the collaboration server is further configured to render, on the user interface of the at least one client device the related item upon receiving a selection of the corresponding segment. (Chevalier [0686] “Another option provided by the Match control 10435 in some embodiments is Show Jobs Matching Saved 10437 option, which allows the applicant to find jobs similar to jobs previously saved using the Save Job control 10415.”)

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 20180130050 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624